Wade, O. J.
No error of law is complained of. There was evidence to support the finding of the judge, sitting without the intervention of a jury; and this court is therefore without authority to set aside the *662judgment rendered. There was positive testimony that a certain written release was executed by the plaintiff, freely and voluntarily, for a valuable consideration, and there was testimony to the contrary; and the trial judge settled the conflict in favor of the defendant.
Decided October 18, 1916.
Action on insurance policy; from municipal court of Macon— Judge Chambers. February 11, 1916.
H. F. Strohecher, Sam, B. Hunter, for plaintiff.
A. T. Walden, contra.

Judgment affirmed.